DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 08/02/2021 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: (1) the 35 U.S.C. 112(b) rejections have been withdrawn; and (2) the 35 U.S.C. 103 rejections of claims 4-6, 17-19, 41-43, and 55-57 over Quave and Abelyan have been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-64
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			4-6, 17-19, 41-43, and 55-57
Amended claims: 	1-3, 7, 10, 12-16, 20, 23, 25, 26, 28-30, 33, 35-37, 39, 40, 44, 47, 49-51, 53, 54, 58, 61, and 64
New claims: 					None
Claims currently under consideration:	1-3, 7-16, 20-40, 44-54, and 58-64
Currently rejected claims:			1-3, 7-16, 20-40, 44-54, and 58-64
Allowed claims:				None

Claim Objections
Claims 2, 39, and 51 are objected to because the claims need a period at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oglesby (US 2016/0235102).
Regarding claim 1, Oglesby teaches a Stevia extract (corresponding to sweetener composition comprising rebaudiosides, dulcosides, rubusoside, stevia, stevioside, and other steviol glycosides as the natural high potency sweetener) (Abstract; [0032]), comprising the volatile (corresponding to essential oil or aroma chemical) non-steviol glycoside (NSG) substances α-terpineol and benzaldehyde ([0094]) in an amount of 1-95 wt.% of the composition ([0093]).
Regarding claim 2, Oglesby teaches the invention as disclosed above in claim 1, including the extract comprises the NSG substances α-terpineol and benzaldehyde ([0094]).
Regarding claim 3, Oglesby teaches the invention as disclosed above in claim 1, including the extract comprises the NSG substance benzaldehyde ([0094]).
Regarding claim 9, Oglesby teaches an orally consumable product comprising the Stevia
Regarding claim 11, Oglesby teaches the invention as disclosed above in claim 9, including the orally consumable product is a beverage ([0130]).
Regarding claim 12, Oglesby teaches a method of improving flavor or sweetness of an orally consumable product, comprising adding the Stevia extract of claim 1 to the orally consumable product (corresponding to adding an amount of sweetener composition to the beverage or food to achieve the desired sweetness) ([0130]-[0131]).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 7, 8, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US 2016/0235102) as applied to claim 1 above, in view of Karaköse (Karaköse, H., “Phytochemical Characterization of Stevia rebaudiana”, 2012, Jacobs University).
Regarding claim 7, Oglesby teaches the invention as disclosed above in claim 1, including the extract comprises non-volatile NSG substances (corresponding to flavonoid additives) such as polyphenols, rutins, and naringen ([0113]).  Since the extract comprises 1-95% of volatile NSG and a high-potency sweetener in an amount of 0.0001-0.5 wt.% (corresponding to an amount of 1-5,000 ppm) ([0090]), the content of non-volatile NSG substance is an amount of 4.5-98.999 wt.%, which falls within the claimed content range.  It does not teach the substances are selected from the group consisting of 
However, Karaköse teaches that Stevia is a source of rutin and naringen as well as other polyphenols such as quercetin-pentoside, kaempferol-xylosyl-glucoside, quercetin-diglucoside-rhamnoside, and quercetin-dirhamnoside (Table 4 on page 45).
It would have been obvious for a person of ordinary skill to have obtained the non-volatile NSGs of Oglesby from Stevia as taught by Marković.  Since Oglesby teaches that the extract composition comprises high-potency sweeteners already extracted from Stevia ([0149]), a skilled practitioner would be motivated to extract additional disclosed components from Stevia such as polyphenols, thereby rendering the claim obvious.
Regarding claim 8, Oglesby teaches the invention as disclosed above in claim 1, including the extract comprises non-volatile NSG substances such as polyphenols, rutins, and naringen ([0113]).  It does not teach the Stevia extract is extracted from a raw material that comprises Stevia plant flower.
However, Karaköse teaches that polyphenols are widespread in Stevia plant parts, including the flowers (page 16, paragraph 2).
It would have been obvious for a person or ordinary skill in the art to obtain the polyphenols of Oglesby from a raw material comprising Stevia plant flower as taught by Karaköse.  Since Oglesby discloses the inclusion of polyphenols such as rutin and naringen and extracts already derived from Stevia
Regarding claim 20, Oglesby teaches the invention as disclosed above in claim 14, including the extract comprises non-volatile NSG substances (corresponding to flavonoid additives) such as polyphenols, rutins, and naringen ([0113]).  Since the extract comprises 1-95% of volatile NSG and a high-potency sweetener in an amount of 0.0001-0.5 wt.% (corresponding to an amount of 1-5,000 ppm) ([0090]), the content of non-volatile NSG substance is an amount of 4.5-98.999 wt.%, which falls within the claimed content range.  It does not teach the substances are selected from the group consisting of quercetin-pentoside, kaempferol-xylosyl-glucoside, quercetin-diglucoside-rhamnoside, and quercetin-dirhamnoside.
However, Karaköse teaches that Stevia is a source of rutin and naringen as well as other polyphenols such as quercetin-pentoside, kaempferol-xylosyl-glucoside, quercetin-diglucoside-rhamnoside, and quercetin-dirhamnoside (Table 4 on page 45).
It would have been obvious for a person of ordinary skill to have obtained the non-volatile NSGs of Oglesby from Stevia as taught by Marković.  Since Oglesby teaches that the extract composition comprises high-potency sweeteners already extracted from Stevia ([0149]), a skilled practitioner would be motivated to extract additional disclosed components from Stevia such as polyphenols, thereby rendering the claim obvious.
Regarding claim 21, Oglesby teaches the invention as disclosed above in claim 14, including the extract comprises non-volatile NSG substances such as polyphenols, rutins, and naringen ([0113]).  It does not teach the Stevia extract is extracted from a raw material that comprises Stevia plant flower.
However, Karaköse teaches that polyphenols are widespread in Stevia 
It would have been obvious for a person or ordinary skill in the art to obtain the polyphenols of Oglesby from a raw material comprising Stevia plant flower as taught by Karaköse.  Since Oglesby discloses the inclusion of polyphenols such as rutin and naringen and extracts already derived from Stevia ([0032]), but does not disclose a source of the substances, a skilled practitioner would be motivated to consult an additional reference such as Karaköse in order to determine a suitable source of these compounds.

Claims 10, 13-16, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US 2016/0235102).
Regarding claim 10, Oglesby teaches the invention as disclosed above in claim 9, including the amount of Stevia extract varies depending on the desired sweetness and other characteristics of the product ([0130]-[0131]).  As the amount of extract is a variable that can be modified, among others, according to the desired taste of the final product, the amount of extract would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of extract cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of extract to obtain the desired taste as taught by Oglesby (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 13, Oglesby teaches the invention as disclosed above in claim 12, including the amount of Stevia extract varies depending on the desired sweetness and other characteristics of the product ([0130]-[0131]).  As the amount of extract is a variable that can be modified, among others, according to the desired taste of the final product, the amount of extract would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of extract cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of extract to obtain the desired taste as taught by Oglesby (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch
Regarding claim 14, Oglesby teaches a composition comprising a glycosylated Stevia extract, wherein the glycosylated Stevia extract is derived from a Stevia extract  (corresponding to sweetener composition comprising rebaudiosides, dulcosides, rubusoside, stevia, stevioside, and other steviol glycosides that have been modified as the natural high potency sweetener) (Abstract; [0032]), comprising the volatile (corresponding to essential oil or aroma chemical) non-steviol glycoside (NSG) substances α-terpineol and benzaldehyde that have been chemically modified [0094] in an amount of 1-95 wt.% of the composition ([0093]).
Regarding claim 15, Oglesby teaches the invention as disclosed above in claim 14, including the extract comprises the NSG substances α-terpineol and benzaldehyde [0094].
Regarding claim 16, Oglesby teaches the invention as disclosed above in claim 14, including the extract comprises the NSG substance benzaldehyde [0094].
Regarding claim 22, Oglesby teaches an orally consumable product comprising the Stevia extract composition of claim 14 (corresponding to sweetener composition, beverages [0130], food and food preparations [0131]).
Regarding claim 23, Oglesby teaches the invention as disclosed above in claim 22, including the amount of Stevia extract composition varies depending on the desired sweetness and other characteristics of the product ([0130]-[0131]).  As the amount of the composition is a variable that can be modified, among others, according to the desired taste of the final product, the amount of the composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 24, Oglesby teaches the invention as disclosed above in claim 22, including the orally consumable product is a beverage ([0130]).
Regarding claim 25, Oglesby teaches a method of improving flavor or sweetness of an orally consumable product, comprising adding the Stevia extract of claim 14 to the orally consumable product (corresponding to adding an amount of sweetener composition to the beverage or food to achieve the desired sweetness) ([0130]-[0131]).
Regarding claim 26, Oglesby teaches the invention as disclosed above in claim 25, including the amount of Stevia extract varies depending on the desired sweetness and other characteristics of the product ([0130]-[0131]).  As the amount of the composition is a variable that can be modified, among others, according to the desired taste of the final product, the amount of the composition would have been considered a result effective In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 27, Oglesby teaches the invention as disclosed above in claim 14, including the extract comprises maltodextrin ([0035]).

Claims 28-36 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US 2016/0235102) in view of Marković (Marković et al., “Chemical composition of leaf extracts of Stevia rebaudiana Bertoni grown experimentally in Vojvodina”, 2008, Journal of the Serbian Chemical Society, vol. 73(3), pages 283-297).
Regarding claim 28, Oglesby teaches a composition (corresponding to sweetener composition) (Abstract) comprising glycosylated NSG substances (corresponding to α-terpineol and benzaldehyde that have been chemically modified) ([0094]), wherein the Stevia-derived. 
However, Marković teaches that α-terpineol (page 284, paragraph 3) and benzyaldehyde (page 289, Table II) are constituents of Stevia (page 285, paragraph 5; page 287, paragraph 4).
It would have been obvious for a person of ordinary skill to have obtained the volatile NSGs of Oglesby from Stevia as taught by Marković.  Since Oglesby teaches that the extract composition comprises high-potency sweeteners already extracted from Stevia ([0149]), a skilled practitioner would be motivated to extract additional disclosed components from Stevia.
Regarding claim 29, Oglesby teaches the invention as disclosed above in claim 28, including the composition further comprising glycosylated glycosides (corresponding to modified rebaudiosides, dulcosides, rubusoside, stevia, stevioside, and other steviol glycosides as the natural high potency sweetener) and unreacted steviol glycosides (corresponding to unmodified rebaudiosides, dulcosides, rubusoside, stevia, stevioside, and other steviol glycosides as the natural high potency sweetener) ([0032]).
Regarding claim 30, 
Regarding claim 31, Oglesby teaches the invention as disclosed above in claim 28, including the extract comprises maltodextrin ([0035]).
Regarding claim 32, Oglesby teaches an orally consumable product comprising the Stevia extract of claim 28 (corresponding to sweetener composition, beverages [0130], food and food preparations [0131]).
Regarding claim 33, Oglesby teaches the invention as disclosed above in claim 32, including the amount of the composition varies depending on the desired sweetness and other characteristics of the product ([0130]-[0131]).  As the amount of the composition is a variable that can be modified, among others, according to the desired taste of the final product, the amount of the composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of composition cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of composition to obtain the desired taste as taught by Oglesby (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 34, Oglesby teaches the invention as disclosed above in claim 32, including the orally consumable product is a beverage ([0130]).
Regarding claim 35, Oglesby teaches a method of improving flavor or sweetness of an orally consumable product, comprising adding the composition of claim 28 to the orally consumable product (corresponding to adding an amount of sweetener composition to the beverage or food to achieve the desired sweetness) ([0130]-[0131]).
Regarding claim 36, Oglesby teaches the invention as disclosed above in claim 35, including the amount of the composition in the product varies depending on the desired sweetness and other characteristics of the product ([0130]-[0131]).  As the amount of the composition is a variable that can be modified, among others, according to the desired taste of the final product, the amount of the composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of composition cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of composition to obtain the desired taste as taught by Oglesby (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 37-40, 46-54, and 60-64 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US 2016/0235102) in view of Marković (Marković et al., “Chemical composition of leaf extracts of Stevia rebaudiana Bertoni grown experimentally in Vojvodina”, 2008, Journal of the Serbian Chemical Society, vol. 73(3), pages 283-297) as evidenced by Seasoned Advice (“What temperature does the Maillard reaction occur?”, 2015, Seasoned Advice).
Regarding claim 37, Oglesby teaches a composition (corresponding to sweetener composition) (Abstract) comprising a starting mixture comprising volatile (corresponding to essential oil or aromatic chemical) NSG substances α-terpineol and benzaldehyde ([0094]) and an amine donor (corresponding to protein [0152], amine, amino acid, and mixtures thereof [0098]).  Oglesby discloses that the composition is made by mixing ingredients and heating the mixture ([0116]), which implies that the mixture is exposed to a temperature above room temperature which includes temperatures at which the Maillard reaction occurs, as evidenced by Seasoned Advice (page 1, bullet points 1-6).  Therefore, the disclosed mixture comprises a Maillard reaction product (MRP).  It does not teach the volatile NSG substances are Stevia
However, Marković teaches that α-terpineol (page 284, paragraph 3) and benzyaldehyde (page 289, Table II) are constituents of Stevia (page 285, paragraph 5; page 287, paragraph 4).
It would have been obvious for a person of ordinary skill to have obtained the volatile NSGs of Oglesby from Stevia as taught by Marković.  Since Oglesby teaches that the extract composition comprises high-potency sweeteners already extracted from Stevia ([0149]), a skilled practitioner would be motivated to extract additional disclosed components from Stevia.  It is also noted that substances extracted from Stevia do not differ in chemical composition or functionality from the same substances extracted from another source or man-made.  Therefore, although the prior art teaches that the disclosed NSGs are extracted from Stevia, this feature does not contribute to the patentability of the claimed invention. 
Regarding claim 38, Oglesby teaches the invention as disclosed above in claim 37, including the starting mixture further comprises a sugar (corresponding to glucose, sucrose, and fructose) ([0081]).
Regarding claim 39, Oglesby teaches the invention as disclosed above in claim 37, including the Stevia extract is α-terpineol and benzaldehyde ([0094]).
Regarding claim 40, Oglesby teaches the invention as disclosed above in claim 37, including the Stevia extract is benzaldehyde ([0094]).
Regarding claim 46, Oglesby teaches an orally consumable product comprising the Stevia
Regarding claim 47, Oglesby teaches the invention as disclosed above in claim 46, including the amount of Stevia extract composition varies depending on the desired sweetness and other characteristics of the product ([0130]-[0131]).  As the amount of the composition is a variable that can be modified, among others, according to the desired taste of the final product, the amount of the composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of composition cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of composition to obtain the desired taste as taught by Oglesby (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 48, Oglesby teaches the invention as disclosed above in claim 46, including the orally consumable product is a beverage ([0130]).
Regarding claim 49, Oglesby teaches a method of improving flavor or sweetness of an orally consumable product, comprising adding the Stevia extract of claim 37 to the orally 
Regarding claim 50, Oglesby teaches the invention as disclosed above in claim 49, including the amount of Stevia extract varies depending on the desired sweetness and other characteristics of the product ([0130]-[0131]).  As the amount of the composition is a variable that can be modified, among others, according to the desired taste of the final product, the amount of the composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of composition cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of composition to obtain the desired taste as taught by Oglesby (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 51, Oglesby teaches a composition (corresponding to sweetener composition) (Abstract) comprising a starting mixture comprising the glycosylated Stevia-derived. 
However, Marković teaches that α-terpineol (page 284, paragraph 3) and benzyaldehyde (page 289, Table II) are constituents of Stevia (page 285, paragraph 5; page 287, paragraph 4).
It would have been obvious for a person of ordinary skill to have obtained the volatile NSGs of Oglesby from Stevia as taught by Marković.  Since Oglesby teaches that the extract composition comprises high-potency sweeteners already extracted from Stevia ([0149]), a skilled practitioner would be motivated to extract additional disclosed components from Stevia.  It is also noted that substances extracted from Stevia do not differ in chemical composition or functionality from the same substances extracted from another source or man-made.  Therefore, although the prior art teaches that the disclosed NSGs are extracted from Stevia
Regarding claim 52, Oglesby teaches the invention as disclosed above in claim 51, including the starting mixture further comprises a sugar (corresponding to glucose, sucrose, and fructose) ([0081]).
Regarding claim 53, Oglesby teaches the invention as disclosed above in claim 51, including the Stevia extract is α-terpineol and benzaldehyde ([0094]).
Regarding claim 54, Oglesby teaches the invention as disclosed above in claim 51, including the Stevia extract is benzaldehyde ([0094]).
Regarding claim 60, Oglesby teaches an orally consumable product comprising the Stevia extract composition of claim 51 (corresponding to sweetener composition, beverages [0130], food and food preparations [0131]).
Regarding claim 61, Oglesby teaches the invention as disclosed above in claim 60, including the amount of Stevia extract composition varies depending on the desired sweetness and other characteristics of the product ([0130]-[0131]).  As the amount of the composition is a variable that can be modified, among others, according to the desired taste of the final product, the amount of the composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of composition cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of composition to obtain the desired taste as taught by Oglesby (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
Regarding claim 62, Oglesby teaches the invention as disclosed above in claim 60, including the orally consumable product is a beverage ([0130]).
Regarding claim 63, Oglesby teaches a method of improving flavor or sweetness of an orally consumable product, comprising adding the Stevia extract of claim 51 to the orally consumable product (corresponding to adding an amount of sweetener composition to the beverage or food to achieve the desired sweetness) ([0130]-[0131]).
Regarding claim 64, Oglesby teaches the invention as disclosed above in claim 63, including the amount of Stevia extract varies depending on the desired sweetness and other characteristics of the product ([0130]-[0131]).  As the amount of the composition is a variable that can be modified, among others, according to the desired taste of the final product, the amount of the composition would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the invention.  As such, without showing unexpected results, the claimed amount of composition cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, the amount of composition to obtain the desired taste as taught by Oglesby (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claims 44, 45, 58, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Oglesby (US 2016/0235102) in view of Marković (Marković et al., “Chemical composition of leaf extracts of Stevia rebaudiana Bertoni grown experimentally in Vojvodina”, 2008, Journal of the Serbian Chemical Society, vol. 73(3), pages 283-297) as evidenced by Seasoned Advice (“What temperature does the Maillard reaction occur?”, 2015, Seasoned Advice) as applied to claims 37 and 51 above, and further in view of Karaköse (Karaköse, H., “Phytochemical Characterization of Stevia rebaudiana”, 2012, Jacobs University).
Regarding claim 44, Oglesby teaches the invention as disclosed above in claim 37, including the extract comprises non-volatile NSG substances (corresponding to flavonoid additives) such as polyphenols, rutins, and naringen ([0113]).  Since the extract comprises 1-95% of volatile NSG and a high-potency sweetener in an amount of 0.0001-0.5 wt.% (corresponding to an amount of 1-5,000 ppm) ([0090]), the content of non-volatile NSG substance is an amount of 4.5-98.999 wt.%, which falls within the claimed content range.  It does not teach the substances are selected from the group consisting of 
However, Karaköse teaches that Stevia is a source of rutin and naringen as well as other polyphenols such as quercetin-pentoside, kaempferol-xylosyl-glucoside, quercetin-diglucoside-rhamnoside, and quercetin-dirhamnoside.
It would have been obvious for a person of ordinary skill to have obtained the non-volatile NSGs of Oglesby from Stevia as taught by Marković.  Since Oglesby teaches that the extract composition comprises high-potency sweeteners already extracted from Stevia ([0149]), a skilled practitioner would be motivated to extract additional disclosed components from Stevia such as polyphenols, thereby rendering the claim obvious.
Regarding claim 45, Oglesby teaches the invention as disclosed above in claim 37, including the extract comprises non-volatile NSG substances such as polyphenols, rutins, and naringen ([0113]).  It does not teach the Stevia extract is extracted from a raw material that comprises Stevia plant flower.
However, Karaköse teaches that polyphenols are widespread in Stevia plant parts, including the flowers (page 16, paragraph 2).
It would have been obvious for a person or ordinary skill in the art to obtain the polyphenols of Oglesby from a raw material comprising Stevia plant flower as taught by Karaköse.  Since Oglesby discloses the inclusion of polyphenols such as rutin and naringen and extracts already derived from Stevia
Regarding claim 58, Oglesby teaches the invention as disclosed above in claim 51, including the extract comprises non-volatile NSG substances (corresponding to flavonoid additives) such as polyphenols, rutins, and naringen ([0113]).  Since the extract comprises 1-95% of volatile NSG and a high-potency sweetener in an amount of 0.0001-0.5 wt.% (corresponding to an amount of 1-5,000 ppm) ([0090]), the content of non-volatile NSG substance is an amount of 4.5-98.999 wt.%, which falls within the claimed content range.  It does not teach the substances are selected from the group consisting of quercetin-pentoside, kaempferol-xylosyl-glucoside, quercetin-diglucoside-rhamnoside, and quercetin-dirhamnoside.
However, Karaköse teaches that Stevia is a source of rutin and naringen as well as other polyphenols such as quercetin-pentoside, kaempferol-xylosyl-glucoside, quercetin-diglucoside-rhamnoside, and quercetin-dirhamnoside.
It would have been obvious for a person of ordinary skill to have obtained the non-volatile NSGs of Oglesby from Stevia as taught by Marković.  Since Oglesby teaches that the extract composition comprises high-potency sweeteners already extracted from Stevia ([0149]), a skilled practitioner would be motivated to extract additional disclosed components from Stevia such as polyphenols, thereby rendering the claim obvious.
Regarding claim 59, Oglesby teaches the invention as disclosed above in claim 51, including the extract comprises non-volatile NSG substances such as polyphenols, rutins, and naringen ([0113]).  It does not teach the Stevia extract is extracted from a raw material that comprises Stevia plant flower.
However, Karaköse teaches that polyphenols are widespread in Stevia 
It would have been obvious for a person or ordinary skill in the art to obtain the polyphenols of Oglesby from a raw material comprising Stevia plant flower as taught by Karaköse.  Since Oglesby discloses the inclusion of polyphenols such as rutin and naringen and extracts already derived from Stevia ([0032]), but does not disclose a source of the substances, a skilled practitioner would be motivated to consult an additional reference such as Karaköse in order to determine a suitable source of these compounds.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 37, 39, 40, 44, 46, 48, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 11, 19, and 28 of co-pending Application No. 16/402,728 (reference application).: co-pending claims 1 and 10 require features of instant claims 37, 39, 40, and 44; co-pending claims 2 and 11 require features of instant claims 38; co-pending claim 19 require features of instant claim 49; and co-pending claims 28 requires features of instant claims 46 and 48.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 37, 39, 40, 44, 46, 48, and 49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 16 of co-pending Application No. 16/402,360 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because: co-pending claim 1 require features of instant claims 37, 39, 40, and 44; co-pending claims 11 require features of instant claims 49; and co-pending claim 16 requires features of instant claims 46 and 48.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Rejection – 35 U.S.C. §112(b) of claims 1, 6, 7, 10, 12, 13, 14, 19, 20, 23, 25, 26, 28, 30, 33, 35, 36, 44, 47, 49, 50, 57, 58 and 61: Applicant amended claims 1, 7, 10, 12, 13, 14, 20, 23, 25, 26, 28, 30, 33, 35, 36, 44, 47, 49, 50, 58 and 61 which fully addresses 
Claim Rejection – 35 U.S.C. §103 of claims 1-36 over Quave and Abelyan: Applicant’s arguments have been fully considered and the arguments are considered moot due to: (1) the new grounds of rejection, or (2) cancellation of the claims.
Applicant amended independent claims 1, 14, 37 and 51 to incorporate limitations recited in claims 2, 3, 15, 16, 39, 40, 53, and 54 and to remove all of the substances that were disclosed in the cited references (Applicant’s Remarks, page 20, paragraphs 2-3).  Applicant argued that Quave teaches in [0023] and [0028] that the alcohol extract for obtaining the polyphenolic composition may be derived from an extremely broad group of plant families.  Applicant supported this statement with information regarding the disclosed plant families from the Plant List website and then stated that the Stevia genus is just one of 1,765 genus groups in the plant family disclosed in Quave.  Applicant asserted that there is no reasonable basis for a skilled practitioner to selectively consult Abelyan for the purpose of obtaining an ellagic acid extract and that to do so would require improper hindsight.  Applicant argued that the present facts do not support a prima facie case of obviousness (Applicant’s arguments, page 20, paragraph 4- page 21, paragraph 2).
However, in the new grounds of rejection necessitated by amendment of the claims, neither Quave nor Abelyan serve as prior art.  In the new grounds of rejection, Oglesby teaches the claimed Stevia extract (corresponding to sweetener composition comprising rebaudiosides, dulcosides, rubusoside, stevia, stevioside, and other steviol glycosides as the natural high potency sweetener) and glycosylated Stevia extract (Abstract; [0032]), In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Since Oglesby alone or Oglesby in combination with Karaköse have been shown to teach the features of claims 1-36 in the new grounds of rejection, Applicant’s arguments are moot and the rejection of the claims stands as written herein.

Claim Rejection – 35 U.S.C. §103 of claims 37-64 over Abelyan and Quave: Applicant’s arguments have been fully considered and the arguments are considered moot due to: (1) the new grounds of rejection, or (2) cancellation of the claims.
 Applicant stated that the claims are not obvious over the prior art for the aforementioned reasons and that claims 37-40, 44-54, and 58-64 have been amended to remove the NSG substances disclosed in Quave or Abelyan.  Applicant stated that Abelyan neither provides details about the nature of the heat treatment nor mentions heat treating anything other than food products.  Applicant then argued that Abelyan does not suggest adding an ellagic acid extract as described in Quave and that the combination between the two references are a stretch because the present fact patterns do not provide a sufficient motivation to modify the composition of Quave with an extract from Asteraceae plants.  
However, in the new grounds of rejection necessitated by amendment of the claims, neither Quave nor Abelyan serve as prior art.  In the new grounds of rejection, Oglesby in combination with Marković or Ogelsby in combination with Marković and Karaköse teaches the features of claims 37-64.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In light of the new grounds of rejection and cancelation of claims 41-43 and 55-57, Applicant’s arguments are moot and the rejection of the claims stands as written herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791